COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00519-CR
                              NO. 02-11-00520-CR



ANTHONY MARK KLISH                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE


                                    ------------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      Appellant Anthony Mark Klish appeals his convictions and ten year

concurrent prison sentences imposed by the court after he pled guilty without a

plea bargain to two charges of burglary of a habitation. We affirm.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel, accompanied by a brief in support of that motion. In the

      1
       See Tex. R. App. P. 47.4.
brief, counsel states that in his professional opinion these appeals are frivolous

and without merit. Counsel’s brief and motion meet the requirements of Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional

evaluation of the records demonstrating why there are no arguable grounds for

relief. Appellant filed a pro se response to the Anders brief. The State has filed

a letter brief.

       Once an appellant’s court-appointed attorney files a motion to withdraw on

the grounds that an appeal is frivolous and fulfills the requirements of Anders,

this court is obligated to undertake an independent examination of the record.

See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.

State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988).

       We have carefully reviewed the records, counsel’s brief, Appellant’s

response, and the State’s letter brief. We agree with counsel that these appeals

are wholly frivolous and without merit; we find nothing in the records that might

arguably support the appeals. See Bledsoe v. State, 178 S.W.3d 824, 827–28

(Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex.

Crim. App. 2006). Accordingly, we grant counsel’s motion to withdraw and affirm

the trial court’s judgments.



                                                  PER CURIAM

                                         2
PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and MEIER, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 18, 2012




                                   3